IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


THOMAS J. CONWAY IV,                         : No. 144 EAL 2022
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
WELLS FARGO BANK N/A, A.K.A WELLS            :
FARGO HOME MORTGAGE,                         :
                                             :
                   Respondent                :


                                     ORDER



PER CURIAM

     AND NOW, this 31st day of October, 2022, the Petition for Allowance of Appeal is

DENIED.